--------------------------------------------------------------------------------

Exhibit 10.1

CHINA VALVES TECHNOLOGY, INC.
RESTRICTED SHARES GRANT AGREEMENT

    THIS RESTRICTED SHARE GRANT AGREEMENT (“Agreement”) by and between China
Valves Technology, Inc., a Nevada corporation (the “Company”) and ______ (the
“Grantee”) is effective as of ___, 2011 (the “Effective Date”).

BACKGROUND

    WHEREAS, the Grantee serves as a director on the board of the Company;

    WHEREAS, the Board of Directors of the Company has determined that it is
appropriate to grant to Grantee Twenty-Five Thousand (25,000) shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) in
exchange for his service as a director with the Company;

    WHEREAS, the Company and the Grantee wish to enter into this Agreement to
memorialize the terms on which the Common Stock is to be granted to Grantee as
provided for herein.

    NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties agree as follows:

1.     Grant and Purchase of Restricted Shares. The Company hereby grants to
Grantee, and Grantee hereby accepts Twenty-Five Thousand (25,000) shares of
Common Stock (the “Restricted Shares”) in connection with his service as a
director with the Company. The Restricted Shares shall vest on May 1, 2011.

2.     Stockholder Rights.

    (a)     Voting Rights. Until such time as all or any part of the Restricted
Shares are forfeited to the Company under this Agreement, if ever, Grantee (or
any successor in interest) has the rights of a stockholder, including voting
rights, with respect to the Restricted Shares subject, however, to the transfer
restrictions or any other restrictions.

    (b)     Dividends and Other Distributions. During the Period of Restriction,
Participants holding Restricted Shares are entitled to all regular cash
dividends or other distributions paid with respect to all Shares while they are
so held. If any such dividends or distributions are paid in Shares, such Shares
will be subject to the same restrictions on transferability and forfeitability
as the Restricted Shares with respect to which they were paid.

    (c)     Book Entry Registration of the Restricted Shares. The Company may at
its election either (i) after the Effective Date, issue a certificate
representing the Restricted Shares subject to this Agreement and place a legend
on and stop transfer notice describing the restrictions on and forfeitability of
such Restricted Shares, in which case the Company may retain such certificates
unless and until the Restricted Shares represented by such certificate have
vested and may cancel such certificate if and to the extent that the Restricted
Shares are forfeited or otherwise required to be transferred back to the
Company, or (ii) not issue any certificate representing Restricted Shares
subject to this Agreement and instead document the Grantee’s interest in the
Restricted Shares by registering the Restricted Shares with the Company's
transfer agent (or another custodian selected by the Company) in book entry form
in the Grantee’s name with the applicable restrictions noted in the book entry
system, in which case no certificate(s) representing all or a part of the
Restricted Shares will be issued unless and until the Restricted Shares become
Vested Shares.

--------------------------------------------------------------------------------

    (d)     Form S-8 Registration Statement. Within 30 days following the
Effective Date and the Company first satisfies all of the requirements for the
use of a registration statement on a Form S-8 (as set forth in the General
Instructions to the Form S-8), including the use of a "reoffer prospectus"
contemplated by General Instruction C of Form S-8 (the "S-8 Requirements"), the
Company will file a registration statement on a Form S-8 including a reoffer
prospectus with respect to the Restricted Shares and will maintain the
effectiveness of such registration statement and reoffer prospectus.
Notwithstanding anything in this Subsection 2(d) to the contrary, if the Board
determines, in good faith, that because of the existence of material non-public
information about the Company it would be disadvantageous to the Company to file
registration statement on a Form S-8, the Company shall be entitled to delay the
filing of such registration statement until the Board determines, in good faith,
that the filing of the registration statement would no longer be disadvantageous
to the Company

3.     Vesting of Restricted Shares.

    (a)     The Restricted Shares are restricted and subject to forfeiture until
vested. The Restricted Shares which have vested and are no longer subject to
forfeiture are referred to as “Vested Shares.” All Restricted Shares which have
not become Vested Shares are referred to as “Nonvested Shares.”

    (b)     Restricted Shares will vest and become nonforfeitable in accordance
with the vesting schedule contained in the Notice of Restricted Shares Grant
except that 100% of Grantee’s Nonvested Shares will vest in full upon a Change
of Control.

    (c)     Definitions. Terms used in section 3 and 4 have the following
meanings:

        (i)     “Cause” has the meaning ascribed to such term or words of
similar import in Grantee’s written employment or service contract with the
Company or its subsidiaries and, in the absence of such agreement or definition,
means Grantee’s (i) conviction of, or plea of nolo contendere to, a felony or
crime involving moral turpitude; (ii) fraud on or misappropriation of any funds
or property of the Company or its subsidiaries, or any affiliate, customer or
vendor; (iii) personal dishonesty, incompetence, willful misconduct, willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Grantee’s duties or willful failure
to perform Grantee’s responsibilities in the best interests of the Company or
its subsidiaries; (v) illegal use or distribution of drugs; (vi) violation of
any rule, regulation, procedure or policy of the Company or its subsidiaries; or
(vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by Grantee
for the benefit of the Company or its subsidiaries, all as determined by the
Board of Directors of the Company, which determination will be conclusive.

2

--------------------------------------------------------------------------------

        (ii)     “Retirement” means Grantee’s retirement from Company employ at
age 65 as determined in accordance with the policies of the Company or its
subsidiaries in good faith by the Board of Directors of the Company, which
determination will be final and binding on all parties concerned.

    (d)     Nonvested Shares may not be sold, transferred, assigned, pledged, or
otherwise disposed of, directly or indirectly, whether by operation of law or
otherwise. The restrictions set forth in this Section will terminate upon a
Change of Control.

4.     Forfeiture of Nonvested Shares. Except as provided herein, if Grantee's
service with the Company ceases for any reason other than Grantee’s (a) death,
(b) Disability, (c) Retirement, or (d) termination by the Company without Cause,
any Nonvested Shares will be automatically forfeited to the Company, subject to
the re-payment by the Company at the lesser of (1) the original purchase price
paid by the Participant pursuant to the Award Agreement or (2) the Shares’ Fair
Market Value on the date of repurchase.

    (a)     Legend. Each certificate representing Restricted Shares granted
pursuant to the Notice of Restricted Shares Grant may bear a legend
substantially as follows:

“THE SALE OR OTHER TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE,
WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN A RESTRICTED SHARE GRANT AGREEMENT. A
COPY OF SUCH AGREEMENT MAY BE OBTAINED FROM CHINA VALVES TECHNOLOGY, INC.”

    (b)     Escrow of Nonvested Shares. The Company has the right to retain the
certificates representing Nonvested Shares in the Company’s possession until
such time as all restrictions applicable to such Shares have been satisfied.

    (c)     Removal of Restrictions. The Participant is entitled to have the
legend removed from certificates representing Vested Shares.

5.     Recapitalizations, Exchanges, Mergers, Etc. The provisions of this
Agreement apply to the full extent set forth herein with respect to any and all
shares of capital stock of the Company or successor of the Company which may be
issued in respect of, in exchange for, or in substitution for the Restricted
Shares by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise which
does not terminate this Agreement. Except as otherwise provided herein, this
Agreement is not intended to confer upon any other person except the parties
hereto any rights or remedies hereunder.

6.     Grantee Representations.

3

--------------------------------------------------------------------------------

    Grantee represents to the Company the following:

    (a)     Restrictions on Transfer. Grantee acknowledges that the Restricted
Shares to be issued to Grantee must be held indefinitely unless subsequently
registered and qualified under the Securities Act or unless an exemption from
registration and qualification is otherwise available. In addition, Grantee
understands that the certificate representing the Restricted Shares will be
imprinted with a legend which prohibits the transfer of such Restricted Shares
unless they are sold in a transaction in compliance with the Securities Act or
are registered and qualified or such registration and qualification are not
required in the opinion of counsel acceptable to the Company.

    (b)     Relationship to the Company; Experience. Grantee either has a
preexisting business or personal relationship with the Company or any of its
officers, directors or controlling persons or, by reason of Grantee’s business
or financial experience or the business or financial experience of Grantee’s
personal representative(s), if any, who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent, directly or
indirectly, has the capacity to protect Grantee’s own interests in connection
with Grantee’s acquisition of the Restricted Shares to be issued to Grantee
hereunder. Grantee and/or Grantee’s personal representative(s) have such
knowledge and experience in financial, tax and business matters to enable
Grantee and/or them to utilize the information made available to Grantee and/or
them in connection with the acquisition of the Restricted Shares to evaluate the
merits and risks of the prospective investment and to make an informed
investment decision with respect thereto.

    (c)     Grantee’s Liquidity. In reaching the decision to invest in the
Restricted Shares, Grantee has carefully evaluated Grantee’s financial resources
and investment position and the risks associated with this investment, and
Grantee acknowledges that Grantee is able to bear the economic risks of the
investment. Grantee (i) has adequate means of providing for Grantee’s current
needs and possible personal contingencies, (ii) has no need for liquidity in
Grantee’s investment, (iii) is able to bear the substantial economic risks of an
investment in the Restricted Shares for an indefinite period and (iv) at the
present time, can afford a complete loss of such investment. Grantee’s
commitment to investments which are not readily marketable is not
disproportionate to Grantee’s net worth and Grantee’s investment in the
Restricted Shares will not cause Grantee’s overall commitment to become
excessive.

    (d)     Access to Data. Grantee acknowledges that during the course of this
transaction and before deciding to acquire the Restricted Shares, Grantee has
been provided with financial and other written information about the Company.
Grantee has been given the opportunity by the Company to obtain any information
and ask questions concerning the Company, the Restricted Shares, and Grantee’s
investment that Grantee felt necessary; and to the extent Grantee availed
himself of that opportunity, Grantee has received satisfactory information and
answers concerning the business and financial condition of the Company in
response to all inquiries in respect thereof.

    (e)     Risks. Grantee acknowledges and understands that (i) an investment
in the Company constitutes a high risk, (ii) the Restricted Shares are highly
speculative, and (iii) there can be no assurance as to what investment return,
if any, there may be. Grantee is aware that the Company may issue additional
securities in the future which could result in the dilution of Grantee’s
ownership interest in the Company. Grantee has reviewed and is familiar with the
reports filed by the Company with the Securities and Exchange Commission,
including the Company’s last annual report on Form 10K and any subsequent report
filed by the Company, including any risks described therein.

4

--------------------------------------------------------------------------------

    (f)     Valid Agreement. This Agreement when executed and delivered by
Grantee will constitute a valid and legally binding obligation of Grantee which
is enforceable in accordance with its terms.

    (g)     Residence. The address set forth on the Notice of Restricted Shares
Grant is Grantee’s current address and accurately sets forth Grantee’s place of
residence.

    (h)     Tax Consequences. Grantee has reviewed with Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Grantee understands that Grantee (and not the
Company) is responsible for Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement. Grantee understands
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the difference between the purchase price for the
Restricted Shares and the fair market value of the Restricted Shares as of the
date any restrictions on the Restricted Shares lapse. Grantee understands that
Grantee may elect to be taxed at the time the Restricted Shares is purchased
rather than when and as the restrictions lapse by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the date of purchase. The form for making this election is attached as Exhibit A
hereto.

GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY ANY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF.

7.     No Employment Contract Created. The issuance of the Restricted Shares is
not be construed as granting to Grantee any right with respect to continuance of
employment or any service with the Company or any of its subsidiaries. The right
of the Company or any of its subsidiaries to terminate at will Grantee's
employment or terminate Grantee’s service at any time (whether by dismissal,
discharge or otherwise), with or without cause, is specifically reserved,
subject to any other written employment or other agreement to which the Company
and Grantee may be a party.

8.     Tax Withholding. The Company has the power and the right to deduct or
withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy Federal, state and local taxes (including the Grantee’s FICA obligation)
required by law to be withheld with respect to the grant and vesting of the
Restricted Shares.

9.     Interpretation. The Restricted Shares are being issued pursuant to the
terms of the Agreement, and are to be interpreted in accordance therewith. The
Administrator will interpret and construe this Agreement, and any action,
decision, interpretation or determination made in good faith by the
Administrator will be final and binding on the Company and Grantee.

5

--------------------------------------------------------------------------------

10.     Notices. All notices or other communications which are required or
permitted hereunder will be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

    if to Grantee, to the address set forth below:

    if to the Company, to the attention of the Corporate Secretary at the
address set forth below:

            China Valves Technology, Inc.
            No. 93 West Xinsong Road
            Kaifeng, Henan, China 475002

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fifth Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

11.     Specific Performance. Grantee expressly agrees that the Company will be
irreparably damaged if the provisions of this Agreement are not specifically
enforced. Upon a breach or threatened breach of the terms, covenants and/or
conditions of this Agreement by Grantee, the Company will, in addition to all
other remedies, be entitled to a temporary or permanent injunction, without
showing any actual damage, and/or decree for specific performance, in accordance
with the provisions hereof and thereof. The Administrator has the power to
determine what constitutes a breach or threatened breach of this Agreement. Any
such determinations will be final and conclusive and binding upon Grantee.

12.     No Waiver. No waiver of any breach or condition of this Agreement will
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.

13.     Grantee Undertaking. Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on Grantee pursuant to
the express provisions of this Agreement.

14.     Modification of Rights. The rights of Grantee are subject to
modification and termination in certain events as provided in this Agreement.

6

--------------------------------------------------------------------------------

15.     Governing Law. This Agreement is governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to its
conflict or choice of law principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

16.     Counterparts; Facsimile Execution. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original, but all of
which together will constitute one and the same instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding execution and
delivery for all purposes.

17.     Entire Agreement. This Agreement (including the Notice of Restricted
Shares Grant), constitute the entire agreement between the parties with respect
to the subject matter hereof, and supersede all previously written or oral
negotiations, commitments, representations and agreements with respect thereto.

18.     Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and this Agreement will
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

19.     WAIVER OF JURY TRIAL. THE GRANTEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Signature Page Follows]

7

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share
Grant Agreement as of the date first written above.

CHINA VALVES TECHNOLOGY, INC.     By: ____________________________        Name:
       Title:       _______________________________  GRANTEE: Name:

8

--------------------------------------------------------------------------------

SPOUSE'S CONSENT TO AGREEMENT
(Required where Grantee resides in a community property state)

    I acknowledge that I have read the Agreement and that I know and understand
the contents of both. I am aware that my spouse has agreed therein to the
imposition of certain forfeiture provisions and restrictions on transferability
with respect to the Restricted Shares that are the subject of the Agreement,
including with respect to my community interest therein, if any, on the
occurrence of certain events described in the Agreement. I hereby consent to and
approve of the provisions of the Agreement, and agree that I will abide by the
Agreement and bequeath any interest in the Restricted Shares which represents a
community interest of mine to my spouse or to a trust subject to my spouse's
control or for my spouse's benefit or the benefit of our children if I
predecease him.

Dated: ______________ _______________________________________   Signature      
    _______________________________________   Print Name

9

--------------------------------------------------------------------------------

Exhibit A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

    The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of
the Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross
income or alternative minimum taxable income, as the case may be, for the
current taxable year the amount of any compensation taxable to taxpayer in
connection with taxpayer’s receipt of the property described below.

    1.     The name, address, taxpayer identification number and taxable year of
the undersigned are as follows:

 
                                                                                 
TAXPAYER: SPOUSE:   NAME:       ADDRESS:       IDENTIFICATION NO.:       TAXABLE
YEAR:    

    2.     The property with respect to which the election is made is described
as follows: ____ shares (the “Shares”) of the Common Stock of China Valves
Technology, Inc. (the “Company”).

    3.     The date on which the property was transferred is:
___________________, ______.

    4.     The property is subject to the following restrictions:

            The Shares may not be transferred and are subject to forfeiture
under the terms of an agreement between the taxpayer and the Company. These
restrictions lapse upon the satisfaction of certain conditions contained in such
agreement.

    5.     The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $_________________.

    6.     The amount (if any) paid for such property is: $_________________.

    The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

    The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated: ______________________, _____       Taxpayer     The undersigned spouse
of taxpayer joins in this election.       Dated: ______________________, _____  
    Spouse of Taxpayer

10

--------------------------------------------------------------------------------